DETAILED ACTION
Status of Claims
In the response filed July 12, 2022, Applicant amended claims 35-42, 45-50, and 53.  Claim 54 was canceled, and claims 1-34 were previously canceled.  Claims 35-53 are pending in the current application. 


Response to Arguments 
Applicant's arguments with respect to the rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. First, Applicant asserts that the claimed invention is directed to the operations of a data promotion server and not to specific options of user devices within a social media network and therefore not directed to an abstract idea.  Examiner respectfully disagrees. Under Prong One analysis, the identified limitations of independent claim 35 (representative of independent claim 46) recite, “generating, by a social media server implementing a social media platform, a personal coupon from a merchant coupon of a merchant by adding a promotion user identifier (ID) of a promotion user who has been previously registered on the social media platform, to the merchant coupon; converting, by the social media server, the personal coupon into an executable code and combining the executable code and the photograph of the content in a message; monitoring, by the social media server, execution of the executable code included in the message on electronic devices of a plurality of developed users who are registered with the social media platform and who are in a social relationship chain of the promotion user; associating, by the social media server, the execution of the executable code by the electronic devices of the plurality of developed users with, the promotion user ID encoded in the executable code.” The identified limitations recite monitoring promotions usage based on the execution of the executable code on the promotion within a social network, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and server) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping, Second, Applicant asserts that the claimed invention integrate any abstract idea into a practical application and the claims have not been analyzed as a whole.  Examiner respectfully disagrees. As a whole, the additional elements recite, “receiving, by the social media server from a social media application of the social media platform that is installed on an electronic device of the promotion user, a photograph of content taken by a camera of the electronic device; transmitting, by the social media server, the message to the social media application for display on a graphical user interface of the electronic device of the promotion user updating, by the social media server, promotion effect information of corresponding to the promotion user ID according to a number of times the executable code is executed by the electronic devices of the developed users and associated with the promotion user ID; and providing, by the social media server, a feedback reward to the promotion user ID according to the promotion effect information.” This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of transmitting, receiving, and updating promotion data. The server in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Last, Applicant asserts that the claimed invention recites significantly more than the abstract idea because the claimed invention provides a close feedback mechanism which increases propagation of data across a network.   Examiner respectfully disagrees. The steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more.” For example, claims 35 and 46 recite using memory and processors to execute transmitting, receiving, and updating promotion data via a social media server. MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. The rejection is maintained. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 35-53 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 35-53 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system and server) and process (i.e., a method).
 Although claims 35-53 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 35-53 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 35 (representative of independent claim 46) recite:
generating, by a social media server implementing a social media platform, a personal coupon from a merchant coupon of a merchant by adding a promotion user identifier (ID) of a promotion user who has been previously registered on the social media platform, to the merchant coupon; 
converting, by the social media server, the personal coupon into an executable code and combining the executable code and the photograph of the content in a message; 
monitoring, by the social media server, execution of the executable code included in the message on electronic devices of a plurality of developed users who are registered with the social media platform and who are in a social relationship chain of the promotion user; 
associating, by the social media server, the execution of the executable code by the electronic devices of the plurality of developed users with, the promotion user ID encoded in the executable code
The identified limitations recite monitoring promotions usage based on the execution of the executable code on the promotion within a social network, which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., processor and server) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claimed invention is directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
	receiving, by the social media server from a social media application of the social media platform that is installed on an electronic device of the promotion user, a photograph of content taken by a camera of the electronic device; 
	transmitting, by the social media server, the message to the social media application for display on a graphical user interface of the electronic device of the promotion user
	updating, by the social media server, promotion effect information of corresponding to the promotion user ID according to a number of times the executable code is executed by the electronic devices of the developed users and associated with the promotion user ID; and
	providing, by the social media server, a feedback reward to the promotion user ID according to the promotion effect information
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of transmitting, receiving, and updating promotion data. The server in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 36-45 and 47-53, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claimed invention, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 35 and 46: memory and processors to execute transmitting, receiving, and updating promotion data via a server). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 35-53, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 36-45 and 47-53, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621